 Case 2:19-cv-05286-JMA-AKT Document 15 Filed 12/20/19 Page 1 of 8 PageID #: 94
                                                 Representing Management Exclusively in Workplace Law and Related Litigation
                                                Jackson Lewis P.C.   ALBANY, NY               DETROIT, MI                 MILWAUKEE, WI         RALEIGH, NC
                                                                     ALBUQUERQUE, NM          GRAND RAPIDS, MI            MINNEAPOLIS, MN       RAPID CITY, SO


jackson
                                            58 South Service Road
                                                                     ATLANTA, GA              GREENVILLE, SC              MONMOUTH COUNTY, NJ   RICHMOND, VA
                                                        suite 250
                                                                     AUSTIN, TX               HARTFORD, CT                NEW ORLEANS, LA       SACRAMENTO, CA
                                          Melville, New York 11747
                                                                     BALTIMORE, MD            HONOLULU, HI'               NEW YORK, NY          SALT LAKE CITY, UT
                                                 Tel 6312470404
                                                                     BERKELEY HERA th, NJ HOUSTON, TX                     NORFOLK, VA           SAN DIEGO, CA
                                                Fax 631 247.0417     BIRMINGHAM, AL           INDIANAPOLIS, IN            OMAHA, NE             SAN FRANCISCO, CA
                                            www.jacksonleets.com     BOSTON, MA               JACKSONVILLE, FL            ORANGE COUNTY, CA.    SAN JUAN, PR
                                                                     CHARLOTTE, NC            KANSAS CITY REGION          ORLANDO, FL           SEATTLE, WA
                                                                     CHICAGO, IL              LAS VEGAS, NV               PHILADELPHIA, PA      SILICON VALLEY, CA
                                                                     CINCINNATI, OH           LONG ISLAND, NY             PHOENIX, AZ           ST. LOUIS, MO
                                                                     CLEVELAND, OH            LOS ANGELES, CA             PITTSBURGH, PA        TAMPA, FL
                                                                     DALLAS, TX               MADISON, WI                 PORTLAND, OR          WASHINGTON, DC REGION
                                                                     DAYTON, OH               MEMPHIS, TN                 PORTSMOUTH, NH        WHITE PLAINS, NY
                                                                     DENVER, CO               MIAMI, FL                   PROVIDENCE, RI

                                                                     *through an affiliation wish Jackson Lewis P.C., a Law Corporation
 MY DIRECT DIAL IS: 631-247-4661
 MY EMAIL ADDRESS IS: NOEL.TRIPP@IACKSONLEWIS.COM




                                                                     December 20, 2019


 VIA ECF

 Hon. A. Kathleen Tomlinson
 United States Magistrate Judge
 United States District Court
 Eastern District of New York
 100 Federal Plaza, Courtroom 914
 Central Islip, NY 11722

                                                    Re: Marcos Mejia v. Gulf2Bay Softwash Corp., et al.
                                                        Civil Case No.: 19-cv-05286

 Dear Magistrate Judge Tomlinson:

                 As counsel for Defendants in the above-referenced Fair Labor Standards Act
 ("FLSA") matter, we write in response to Plaintiffs premature application to Your Honor for
 conditional certification of an FLSA collective action (Dkt. 12) to request that the motion be
 marked off until such time as issue is joined. Yesterday, Defendants renewed their request to
 Judge Azrack for a pre-motion conference regarding Defendants' anticipated motion to dismiss
 Plaintiff's deficient individual and collective action FLSA allegations. Dkt. 13. That motion
 practice should precede in time any conditional certification motion practice. See Kwan; et al. v.
 Sahara Dreams Co. II Inc., SDNY 17-4058, Dkt. 57 at 1 (June 22, 2018) ("it make[s] no sense to
 consider certification of a collective or a class prior to a determination of whether the amended
 complaint states a claim"); Diombera, et al. v. The Riese Organization, Inc., et al., SDNY 12-
 8477, Dkt. 41 at 3 (April 12, 2013)("the Court granted Defendants' request for leave to file a motion
 to dismiss the Complaint. Until that motion has been resolved, the Court will not consider a motion
 for conditional certification")} Indeed, the parties hereto already discussed and entered into one
 FLSA tolling agreement so that any procedural delay associated with such motion practice did not
 prejudice any putative absent collective members (should the Court later determine such collective
 action is possible).




  These orders are attached as Exhibit A hereto.
 Case 2:19-cv-05286-JMA-AKT Document 15 Filed 12/20/19 Page 2 of 8 PageID #: 95


jackson                                                                    Hon. A. Kathleen Tomlinson
                                                                                        USDC/EDNY
                                                                                   December 20, 2019
                                                                                              Page 2


               We request that the motion be denied as premature, and remain available for a status
 conference before the Court as appropriate.

                                                     Respectfully submitted,

                                                     JACKSON LEWIS P.C.



                                                     Noel P. Tripp
 NPT:dc
 cc:   Delvis Melendez, Esq. (via ECF)

 4846-4543-2239, v. 3
Case 2:19-cv-05286-JMA-AKT Document 15 Filed 12/20/19 Page 3 of 8 PageID #: 96




       EXHIBIT A
Case 2:19-cv-05286-JMA-AKT Document 15 Filed 12/20/19 Page 4 of 8 PageID #: 97
       Case 1:17-cv-04058-RA-HBP Document 57 Filed 06/22/18 Page 1 of 2


                                                       USDC SDNY
 UNITED STATES DISTRICT COURT                          DOCUMENT
 SOUTHERN DISTRICT OF NEW YORK                         ELF,CFRONICALLY FILED
                                         X             DOC 4t:
 CHUI-FAN KWAN, on behalf of
                                                       DATE FILED:       I

 herself and others similarly
 situated, also known as
 "Connie Kwan,"
                                               17 Civ. 4058 (RA)(HBP)
                        Plaintiff,
                                               ORDER
       -against-

 SAHARA DREAMS CO. II
 formerly known as "Sahara Dreams
 Co. Inc.," formerly known as
 "Sahara Dreams Limited,"
 doing business as, "Dream
 Hotel Downtown," et al.,

                        Defendants.

                                         X


            PITMAN, United States Magistrate Judge:


            Three motions are currently pending in this matter:

 (1) defendants' motion to dismiss the amended complain (Docket

 Item ("D.I.") 42); (2) plaintiff's motion for conditional

 certification of a collective pursuant to 29 U.S.C. § 216(b)

 (D.I. 48), and (3) plaintiff's motion for certification of a

 class pursuant to Fed.R.Civ.P. 23 (D.I. 52).

            Because it make no sense to consider certification of a

 collective or a class prior to a determination of whether the

 amended complaint states a claim, further briefing on plaintiff's

 motions for conditional certification of a collective pursuant to
Case 2:19-cv-05286-JMA-AKT Document 15 Filed 12/20/19 Page 5 of 8 PageID #: 98
       Case 1:17-cv-04058-RA-HBP Document 57 Filed 06/22/18 Page 2 of 2




  29 U.S.C. § 216(b) and for certification of a class pursuant to

  Fed.R.Civ.P. 23 is stayed pending further order of the court.

             Defendants shall serve and file their reply in further

  support of their motion to dismiss no later than July 11, 2018.

             Defendants' motion for a stay of discovery pending

  resolution of the motion to dismiss is granted in part and denied

  in part.   Pending resolution of the motion to dismiss, discovery

  shall be limited to document discovery.

  Dated:   New York, New York
           June 22, 2018

                                          SO ORDERED




                                          HENRY PITMAN
                                          United States Magistrate Judge

 Copies transmitted to:

 All Counsel




                                      2
Case 2:19-cv-05286-JMA-AKT Document 15 Filed 12/20/19 Page 6 of 8 PageID #: 99
           Case 1:12-cv-08477-RJS Document 41                   Filed 04/12/13 Page 1 of 3



                                                     RI0            \SE)
                                                              975 Park Avenue South, 12th Floor • New York, New York 10016
                                                    Telephone: (212) 300-0375 • Facsimile: (212) 481.1333 • www.fslawfirm.com




                                                                              April 11    Vtbs SDNY
        VIA E-MAIL
        Hon. Richard J. Sullivan, U.S.D.J.                                                DOCUMENT
        United States District Court, S.D.N.Y.                                            ELECTRONICAT i .r HI .ED
        500 Pearl Street
                                                                                          DOC If:
        New York, New York 10007
                                                                                         DATh FILED: y                12    175

                      Re:      Cisse Diombera v. The Riese Organization, Inc. et al.
                               Civil Action No.: 12 Civ. 8477 (RJS)
                               MS File No.: 66-335
                               Assigned Attorney: Joseph A. Fitapelli

        Dear Judge Sullivan:

                We represent Plaintiffs and a putative class of Tipped Restaurant Workers who have
        worked for Defendants' ten T.O.I. Fridays locations in Manhattan owned and operated by the
        Riese Organization (collectively "Fridays"). We write pursuant to Section 2(A) of Your
        Honor's Individual Rules of Practice to respectfully request a pre-motion conference in
        advance of Plaintiffs' anticipated motion for conditional certification and issuance of court
        authorized notice pursuant to the Fair Labor Standards Act ("FLSA"), 29 U.S.C. § 216(b).

                Plaintiffs allege that Defendants own, operate and control the Fridays Restaurants and
        underpaid Plaintiffs and a class of similarly situated employees in violation of the FLSA. In
        particular, Plaintiffs allege that Fridays:

               (1)    Failed to pay Plaintiffs the required minimum wage as mandated by 29 U.S.C. §
        206(a) and § 203(m);

               (2)    Deprived Plaintiffs of premium overtime compensation pursuant to the FLSA for
        hours worked in excess of forty per workweek according to 29 U.S.C. § 207.

                Under the FLSA, employees may maintain collective actions to recover unpaid wages
        where the employees are "similarly situated" and give consent to become a party in a writing
        filed with the court. Amador v. Morgan Stanley & Co. LLC, No. 11 Civ. 4326 (Sullivan, J.), 2013
        WL 494020, at *2 (S.D.N.Y. Feb. 7, 2013). At the initial stage of a lawsuit, before discovery has
        begun, courts apply a "lenient standard" to determine whether plaintiffs have met their
        "minimal" burden of showing that the similarly situated requirement is met. Karic v, The Major
        Automotive Companies, Inc., 799 F.Supp.2d 219 (E.D.N.Y. 2011). As such, plaintiffs need only
        make a "modest factual showing sufficient to demonstrate that they and potential plaintiffs
        together were victims of a common policy or plan that violated the law." In re Penthouse
Case 2:19-cv-05286-JMA-AKT Document 15 Filed 12/20/19 Page 7 of 8 PageID #: 100
           Case 1:1 2-cv-08477-RJS Document 41                   Filed 04/12/13 Page 2 of 3




         Fitapelli & Schaffer, LLP
         April 11, 2013
         Page 2 of 3

         Executive Club Comp, Litig., 10 Civ, 1145 (NRB), 2010 WL 4340255 (S.D.N.Y. Oct. 27, 2010)
         (quoting Hoffinann v. Sbarro, Inc., 982 F.Supp, 249, 261 (S.D.N.Y. 1997)). "Plaintiffs may
         satisfy this requirement by relying on their own pleadings, affidavits, declarations, or the
         affidavits and declarations of other potential class members." Amador, 2013 WL 494020, at *2
         (quoting Hallissey v. Am, Online, Inc., No. 99 Civ. 3785 (K'I'D), 2008 WL 465112, at *1
         ($.D.N.Y. Feb.19, 2008)). Further, it is sufficient to show that plaintiffs were all subject to the
         same unlawful policy, regardless of how widespread the effects. Spencer v, No Parking Today,
         Inc., No. 12 Civ. 6323 (ALC) (AJP), 2013 WL 1040052, at *8 (S.D.N.Y. Mar, 15, 2013) (citing
         Amador, 2013 WL 494020 at *8).

                 Moreover, courts have found employees who worked at separate locations operated by a
         common employer to be "similarly situated" for purposes of authorizing notice of the litigation.
         See Khamsiri v. George & Frank's Japanese Noodle Rest. Inc., No. 12 Civ. 265 (PAE), 2012
         WL 1981507, at *nl (S.D.N.Y. June 1, 2012) (permitting conditional certification to restaurants
         where plaintiff had not worked because plaintiff had alleged that the restaurants were jointly
         owned and operated as a common enterprise); Karic, 799 F.Supp.2d at 227 (permitting notice to
         car dealerships where plaintiffs did not work since plaintiffs' declarations indicated the "same
         pattern of behavior as to all Major World entities"); Capsolas, et al. v. Pasta Resources, Inc., No,
         10 Civ. 5595 (RJR), 2011 WL 1770827 (S.D.N.Y. May 8, 2011) (authorizing notice to all of
         defendants' restaurants, including those where plaintiffs had not worked, because the restaurants
         shared a common ownership); see also Garcia v. Pancho           is of Huntington NIL, 678 F. Supp.
         2d 89 (E,D.N.Y. 2010) (court certified class of restaurant workers across three restaurants, even
         though all of the named plaintiffs worked at the same restaurant).

                 Additionally, since the statute of limitations applicable to each putative collective
         member's FLSA claim continues to run until she opts in to the action by filing a written consent,
         the timing of notice is of great significance. See Pippins v. KPMG LLP, No. 11 Civ. 0377 (CM)
         (TLC), 2012 WL 19379 (S.D.N.Y. Jan. 3, 2012). As a result, "courts have endorsed the sending
         of notice early in the proceeding, as a means of facilitating the FLSA's broad remedial purpose
         and promoting efficient case management." Sbarro, 982 F. Supp. at 262.

                 Here, the limited discovery conducted to date has revealed that Defendant The Riese
         Organization Inc., created and implemented all wage and hour policies and practices for each of
         the Fridays restaurants, As a result, Plaintiffs will show that Defendants subjected them and their
         similarly situated co-workers to the same unlawful compensation policies including a failure to
         pay the appropriate minimum wage rate for all hours worked and failure to pay premium
         overtime compensation when they worked over forty hours per workweek. Moreover, given that
         thirteen individuals from five Friday's locations have already opted-In to this action, and many
         more have expressed an interest in joining, Plaintiffs will have no problem making a modest
         factual showing that Defendants' violations of the FLSA were the result of systematic company-
         wide policies that equally affected Plaintiffs and potential opt-in plaintiffs. Courts in this Circuit
         routinely authorize notice where plaintiffs allege that they and similarly situated employees were
         victims of the same or very similar violations. See, e.g., Arnador; 2013 WL 494020, at *8
         (conditionally certifying a class of client services associates where plaintiffs were able to
         establish a common de facto policy or practice); Paguay v. Barbasso, Inc., No. 11 Civ. 6266
Case 2:19-cv-05286-JMA-AKT Document 15 Filed 12/20/19 Page 8 of 8 PageID #: 101
           Case 1:12-cv-08477-RJS Document 41                  Filed 04/12/13 Page 3 of 3




         Fitapelli & Schaffer, LLP
         April 11, 2013
         Page 3 of 3

         (LTS) (HBP), 2012 WL 2914288, at *2 (S.D.N.Y. July 17, 2012) (approving conditional
         certification where employees were paid in cash, did not receive minimum wage, and did not
         receive overtime compensation for hours worked over forty each week); Fasanelli v. Heartland
         Brewery, Inc., 516 F. Supp. 2d 317, 322 (S.D.N.Y. 2007) ("Conditional class certification is
         appropriate here where all putative class members are employees of the same restaurant
         enterprise'and allege the same types of FLSA violations").


                Therefore, to further the FLSA's broad remedial goals, all individuals who worked at The
         Riese Organization's T.O.I. Firday's restaurants in New York as Servers, Bussers, Runners,
         Bartenders, Barbacks, and other tipped workers from November 20, 2009 to the present should
         be notified of the lawsuit and presented with the opportunity to join this action to assert their
         FLSA claims as soon as practicable. As a result of the foregoing, we respectfully request that the
         Court schedule a pre motion conference to discuss the issue of Plaintiffs' anticipated motion for
         conditional collective action certification and court authorized notice pursuant to FLSA § 216(b).

                We thank the Court for its consideration of our request.


                                                                     Respectfull         ours




                                                                      oseph        ita


         cc: Defense counsel (via email).

          On January 22, .2013, the Court granted Defendants' request for
          leave to file a motion to dismiss the Complaint. Until that
          motion has been resolved, the Court will not consider a motion
           for conditional certification.   Accordingly, Plaintiffs'
           request for a pre —motion conference is DENIED without prejudice
          to renewal after           the resolution of Defendants' motion to
          dismiss.




                                                                  SO ORDERED
                                                                  DOS:
                                                                           q t40 3RICHARDUSDA
                                                                                           J. SULLIVAN
